After considering "the canvass and the circumstances," the
                    district court concluded that there was no evidence which suggested
                    counsel "in any way" coerced Bennett into entering a plea and the record
                    otherwise demonstrated that the plea was knowingly and voluntarily
                    entered.   See Crawford, 117 Nev. at 721-22, 30 P.3d at 1125-26 ("To
                    determine whether the defendant advanced a substantial, fair, and just
                    reason to withdraw a plea, the district court must consider the totality of
                    the circumstances to determine whether the defendant entered the plea
                    voluntarily, knowingly, and intelligently."). Our review of the record
                    supports these determinations.      See id. • at 722, 30 P.3d at 1126 ("A
                    thorough plea canvass coupled with a detailed, consistent, written plea
                    agreement supports a finding that the defendant entered the plea
                    voluntarily, knowingly, and intelligently."). Moreover, Bennett failed to
                    demonstrate that counsel was ineffective. See Hill v. Lockhart, 474 U.S.
                    52, 58-59 (1985) (a petitioner must demonstrate that counsel's
                    performance was deficient and but for counsel's errors he would not have
                    pleaded guilty and would have insisted on going to trial); Kirksey v. State,
                    112 Nev. 980, 988, 923 P.2d 1102, 1107 (1996). Accordingly, we conclude
                    that the district court did not abuse its discretion by denying Bennett's
                    motion, and we
                                ORDER the judgment of conviction AFFIRMED.




                                            Hardesty


                                               J.


SUPREME COURT
       OF
    NEVADA
                                                         2
(0) 1947A 454M444
                cc: Hon. Kathleen E. Delaney, District Judge
                     Monique A. McNeill
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A